Title: To Thomas Jefferson from George Washington, 18 April 1781
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Head Quarters New Windsor, April 18th. 1781

I am glad to learn from the Letter of General Greene, a Copy of which Your Excellency did me the honor to enclose on the 28th Ulto. that the Action of the 15th. had been severely felt by the  Enemy, that their retreat bore evident marks of distress, and that our Army, in good spirits, were advancing upon them.
From Virginia I have nothing later than Your Letter; and the enclosure from the Baron Steuben. Nor do I know where General Philips is, with his Detachment, at this time.
We have Advices from New York, thro’ different channels; that preparation is now making to embark a considerable Corps of Troops, and that Sir Henry Clinton himself is to go with them. If this information is true, the weight of the War is undoubtedly to be transferred to the Southward; and our exertions, ought to be proportionably great in that quarter. Previous to this intelligence, I had ordered the Detachment under the Marquis De la Fayette to be Marched to the South, and put under the Orders of Major General Greene, to act in Virginia or under his immediate command, as the circumstances might require.
Since my last of the 4th. in which I informed Your Excellency, that I was in hopes the first Division of Pennsylvanians would consist of five or six hundred Men; I am advised by Major General St. Clair, that Nine hundred and sixty Rank and File, properly Officered, would March, together with a Detachment of Proctor’s Regiment and four Peices of Artillery, on the 16th. Instant from York Town in Pennsylvania. General St. Clair had expectations that three or four hundred more of the Line might be collected, but in what time was not certain; neither could he tell what further to expect from the success of recruiting.
I have the honor to be With great regard & esteem Your Excellencys Most Obedient Servant,

Go: Washington

